Appeal from a judgment of the County Court of Sullivan County (McGuire, J.), rendered September 22, 2015, convicting defendant upon her plea of guilty of the crimes of grand larceny in the second degree and forgery in the second degree. While working as a bookkeeper, defendant used her employer’s credit card to make unauthorized purchases of items from various businesses that totaled more than $280,000 in value. As a result, she was charged in an indictment with one count of grand larceny in the second degree and 218 counts of forgery in the second degree. In satisfaction thereof, she pleaded guilty to grand larceny in the second degree and one count of forgery in the second degree and waived her right to appeal, both orally and in writing. In accordance with the terms of the plea agreement, defendant was sentenced to concurrent prison terms of 3V3 to 10 years on the grand larceny conviction and 2V3 to 7 years on the forgery conviction and was ordered to pay restitution in the amount of $283,789.01. Defendant appeals. Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]). McCarthy, J.R, Garry, Clark, Mulvey and Aarons, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.